Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2010/124899 to Canonico in view of WO-2009/092922 to Dieudonne and US Pub No. 2011/0004997 to Hale.
Regarding Claims 1-9 and 15
Canonico discloses a carrier layer comprising a woven monofilament fabric (Canonico, page 2, lines 15-16) and an electrospun membrane arranged on the carrier, which necessarily results in fibers lying one above the other, forming a pore structure (Id., page 2, lines 17-19). Canonico teaches that the layers are bonded together (Id., Page 2, lines 22-25. See also page 9, line 24 to page 10, line 3). Canonico also discloses a plasma coating applied to the woven monofilament fabric carrier layer (Id., Page 10, lines 4-7). As noted, the plasma is disclosed for the purpose of improving adhesion.  Canonico discloses that the carrier layer is fixedly connected to the membrane (Id., page 10, lines 1-3). Canonico teaches that the membrane is 
Canonico does not disclose a plasma coating applied to the electrospun membrane layer. However, Dieudonne teaches a method for modifying the surface of a membrane by plasma treatment (Dieudonne, abstract). The method imparts water-repellent properties to said membrane, which can be a woven fabric (Id., page 4, lines 14-16), the membrane is treated with a plasma of a precursor compound selected from a hydrocarbon gas, a fluorocarbon gas, mixtures thereof, a fluorocarbon liquid. The membrane can be used also as a filter (Id., line 10 page 1). The plasma process may be provided according to the PECVD method (Id., line 9 page. 4). Dieudonne teaches that the plasma coating is formed from a material with hydrophobic and/or oleophobic properties and may be of the claimed compounds such as fluoroacrylates (Id., page 3, lines 3-6, page 6, lines 25-30, page 8, line 15, page 10, line 6). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Canonico and to apply a plasma coating to the electrospun membrane as taught by Dieudonne, motivated to add a plasma coating to the electrospun membrane layer to impart hydrophobic properties in a well-known manner according to a well-known technique, and with an expectation of success. 

Regarding Claim 9
Regarding the limitations of the product being a bedding product, this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 12/9/2021, with respect to the double patenting and 102 rejections have been fully considered and are persuasive.  The double patenting and 102 rejections of claims 1-9 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-9 under 103 have been considered but are moot because the new ground of rejection does not rely on the combination of references 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786